DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is dependent on claim 8. Claim 19 is a manufacture claim whereas claim 8 is a process claim. It is assumed claim 19 is actually dependent on claim 18 and is examined as such. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the second method" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention due to their dependencies on claim 1.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites, “Determining the first method as the second method” in line 4. However, claim 3 is dependent on claim 1 via claim 2. Claim 1 recites, “The first method is different from the second method.” It is uncertain how the first and second methods can be the same in claim 3 when it is determined in claim 1 they are different. Due to the discrepancy, prior art cannot be applied to claim 3. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation of claim 2 when the content display attribute information of the second display signal is the same as the content display attribute information of the first display signal. Claim 4 proceeds to recite, “The second method being different from the first method”, which is recited in claim 1, and further recites, “Content display attribute information of a second image in the second image set being same as or different from content display attribute information of a first image in the first image set” (emphasis added). Therefore, discrepancy arises when the content display attribute information of a second image in the second image set being different from content display attribute information of a first image in the first image set since it is stated in the beginning of the claim that the content display attribute information of the first and second image are the same. Due to the discrepancy, prior art cannot be applied to claim 4.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "a third condition" in line 2. Claim 7 is dependent on claim 6, which established “a third condition”. Therefore, it is uncertain if the third condition of claim 7 is the same third condition of claim 6 or if is referencing a different third condition. 

Claim 10 recites the limitation "the second method" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the second method" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention due to their dependencies on claim 11.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites, “Determine the first method as the second method” in line 4. However, claim 13 is dependent on claim 11 via claim 12. Claim 11 recites, “The first method is different from the second method.” It is uncertain how the first and second methods can be the same in claim 13 when it is determined in claim 11 they are different. Due to the discrepancy, prior art cannot be applied to claim 13. 


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation of claim 12 when the content display attribute information of the second display signal is the same as the content display attribute information of the first display signal. Claim 14 proceeds to recite, “The second method being different from the first method”, which is recited in claim 11, and further recites, “Content display attribute information of a second image in the second image set being same as or different from content display attribute information of a first image in the first image set” (emphasis added). Therefore, discrepancy arises when the content display attribute information of a second image in the second image set being different from content display attribute information of a first image in the first image set since it is stated in the beginning of the claim that the content display attribute information of the first and second image are the same. Due to the discrepancy, prior art cannot be applied to claim 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 10-12, 15-16, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IGNASZEWKI et al. (202/0380935 A1).

RE claim 1, Ignaszewski teaches a display method, comprising:
(a)
obtaining a first display signal from a data apparatus connected to a display apparatus;

Fig. 1, display device (110) is connected to host device (150) (said data apparatus connected to a display apparatus) [0023]. Display device (110) and host device (150) may be implemented as separate devices that can be connected via couple mechanism (105) so as to enable information exchange between them [0023]. Host device (150) acts as authors who create host connect that a view of display device (110) wishes to view [0038]. To display the host content on display device (110), one or more applications may call and provide the host content to control unit (152) for rendering (said obtaining a first display signal) [0038]. Fig. 2, S202, host device (150) and display device (110) connect [0049]. S216, control unit (152) transmits the host content from frame buffer (166) to display device (110) (said obtaining a first display signal) [0052].
(b)
processing the first display signal in a first method to obtain a first image set and outputting the first image set;

The control unit (152) may render host content based on the orientation and aspect ratio of the display [0039]. Fig. 2, the current orientation state of display device (110) is obtained (S210) [0051] along with the EDID [0050]. Boot orientation configuration module (170) may cause control unit (152) to set (e.g., adjust select, change, update) the rendering pipeline to transform host content based on the received orientation value and render the transformed host content into framebuffer (166) (said processing the first display signal in a first method to obtain a first image set) [0052, S214]. Microcontroller (112) controls one or more components of display device (110) to display the host content received at S216 (said outputting the first image set; [0052]. Claimed first method equates to the first orientation.
(c)
detecting attitude information indicating an attitude; and 

The display device (110) may be configured to control accelerometer sensor (116) to determine its current orientation and store an orientation value indicating the current orientation state in register (124) [0018, 0029, 0051].
(d)
in response to the attitude information indicating the attitude of the display apparatus satisfying a change condition, processing a second display signal from the data apparatus to obtain a second image set and outputting the second image set; wherein:

During a transition period when display device (110) is being rotated from a first orientation (e.g., 0°) to a second orientation stat ( e.g., 90° CCW), display device (110) may be configured to transmit as state, orientation data corresponding to the previous orientation state (e.g., 0°) until the orientation of display device (110) reaches a ‘tipping point’ (e.g., 60° CCW) (said satisfying a change condition) [0059]. Once the orientation of the display device (110) reaches the tipping point value (e.g., threshold orientation value corresponding to the new or current orientation state), display device (110) may be configured to start transmitting the new orientation state (e.g., 90° CCW) as the current orientation (said processing a second display signal from the data apparatus to obtain a second image set and outputting the second image set) [0059]. 

(d.1)
the first method is different from the second method; or 


Thus, the new orientation state (e.g., 90° CCW) represents said second method where said first method is the previous orientation state (e.g., 0°). As shown in Fig. 3, the display at 0° is different at 90° CCW (said first method is different from the second method) [0064-0065].

(d.2)
content display attribute information of the first image set is different from content display attribute information of the second image set.


The claim language recites “or”, which limits the claim to needing only one of the limitations listed. Thus, Ignaszewski teaches the limitation of claim 1(d.1) and is not required to teach the method of claim 1(d.2). 


RE claim 2, Ignaszewski teaches wherein the language of claim 1(d) includes:
(a)
in response to the attitude information indicating the attitude of the display apparatus satisfying a change condition, transmitting identification information including apparatus display attribute information to the data apparatus;

Fig. 1, display device (110) stores display identification data (120) (e.g., EDID, DisplayID, and the like) (said transmitting identification information) and current display device orientation data in configuration data register (124) [0026]. The EDID communicates display capabilities such as native resolution, video timing information, color space characteristics, and other information to host device (150) [0030]. Fig. 2 S206-208 [0050]. Additionally, when it is detected the orientation changed [Fig. 2, S222], the orientation data (said apparatus display attribute information) is sent from the display device (110) to the host device (150) [0057].
(b)
obtaining the second display signal from the data apparatus, content display attribute information of the second display signal being same as or different from content display attribute information of the first display signal; and 

Fig. 2, after host device (150) receives the changed orientation value (S224), host device (150) optionally animates the image data (S226). The framebuffer is updated based on the optional animation settings (228) and the orientation data (228 or 236) [0060]. Thus the content in the framebuffer at S228 or S236 (said second display signal) would be different from the content in the framebuffer at S214 (said first display signal) because the respective framebuffers are updated based on the current orientation data. Thus, the content in the framebuffer at S228 or S236 is based on a changed orientation detected at S222 (said content display attribute information of the second display signal being same as or different from content display attribute information of the first display signal).
(c)
processing the second display signal in the second method to obtain the second image set.

Fig. 2, after host device (150) receives the changed orientation value (S224), host device (150) optionally animates the image data (S226). The framebuffer is updated based on the optional animation settings (228) and the orientation data (228 or 236) (said processing the second display signal in the second method to obtain the second image set) [0060]. As taught in the rationale of claim 1(d.1), the new orientation state (e.g., 90° CCW) represents said second image set where the image data is updated in the framebuffer with the new orientation data (said second method).


RE claim 3, please see the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection in regards to uncertainty of claim language. Reference to claim 3 is provided here for continuity of claims. Prior art is not able to be applied at this time and is not being rejected under 35 U.S.C. 102(a)(2).

RE claim 4, please see the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection in regards to uncertainty of claim language. Reference to claim 4 is provided here for continuity of claims. Prior art is not able to be applied at this time and is not being rejected under 35 U.S.C. 102(a)(2).

RE claim 5, Ignaszewski teaches wherein processing the second display signal in the second method to obtain the second image set includes:
(a)
in response to the attitude information indicating the attitude of the display apparatus satisfying a first condition, and the content display attribute information of the second display signal being same as the content display attribute information of the first display signal, 

The display device (110) may be configured to control accelerometer sensor (116) to determine its current orientation and store an orientation value indicating the current orientation state in register (124) (said attitude information) [0018, 0029, 0051]. During a transition period when display device (110) is being rotated from a first orientation (e.g., 0°) to a second orientation stat ( e.g., 90° CCW), display device (110) may be configured to transmit as state, orientation data corresponding to the previous orientation state (e.g., 0°) until the orientation of display device (110) reaches a ‘tipping point’ (e.g., 60° CCW) (said satisfying a first condition) [0059]. As shown in Fig. 3, the display device orientation can go from 0° to 180° [0055]. Furthermore, the content on 0° is displayed in a horizontal orientation. The content on 180° is also displayed in a horizontal orientation in the correct legible direction. Therefore, the content display attribute information is the same when the display device orientation is at 0° and 180° (said the content display attribute information of the second display signal being same as the content display attribute information of the first display signal). 
(b)
processing the second display signal in the second method to obtain the second image set, the second method being different from the first method, 

The new orientation state (e.g., 180° CCW) represents said second method where said first method is the previous orientation state (e.g., 0°). With the aid of Fig. 4, as the display device rotates, the host content may be drawn into framebuffer (166) in a direction that is oriented the same degree in the opposite direction of rotation [0070]. Therefore, the display at 180° requires the rotation (said second method) as described, which is different from processing the previous orientation state (e.g., 0°) where no rotation is needed said first method is different from the second method) [0064-0065].
(c)
the first method including arranging display data of a unit display signal of the first display signal according to a first sequence to obtain the first image set, the second method including arranging display data of a unit display signal of the second display signal according to a second sequence to obtain the second image set, and the first sequence being opposite to the second sequence.

Claimed first method results after the initial orientation data is obtained and the framebuffer is updated based on this orientation data (said arranging display data of a unit display signal of the first display signal according to a first sequence to obtain the first image set) [Fig. 2 S212-218, 0050-0052]. With the aid of Fig. 4, as the display device rotates, the host content may be drawn into framebuffer (166) in a direction that is oriented the same degree in the opposite direction of rotation (said second method including arranging display data of a unit display signal of the second display signal according to a second sequence to obtain the second image set) [0070]. As shown in Fig. 3, in the example of when the display device (110) is oriented to 180° CCW, the host framebuffer contents store the data as 180° CW (said first sequence being opposite to the second sequence). 


RE claim 6, Ignaszewski teaches wherein processing the second display signal in the second method to obtain the second image set includes:
(a)
in response to the attitude information indicating the attitude of the display apparatus satisfying a second condition, and a unit image corresponding to display data of a unit display signal of the second display signal satisfying a third condition,

Fig. 2, microcontroller (112) may determine whether or not the orientation state of display device (110) has changed compared to a previous orientation value (said satisfying a second condition) [0053]. As shown in Fig. 2 S226, host device (150) may determine whether the rendering pipeline setting operation and the framebuffer update operation corresponding to the current set orientation state is to be animated (said satisfying a third condition) [0060].  
(b)
processing the second display signal in a first sub-method to obtain the second image set; 

When host device (150) determines that the rendering pipeline setting operation and the frame buffer update operation corresponding to the current set orientation state is to be animated, dynamic orientation configuration module (172) and animation engine (176) cause control (152) to animate the rendering pipeline setting operation and the framebuffer update operation over a predetermined number of steps, and transmit the rendered and transformed host content from the updated frame buffer (166) after every step to display device (110) (said processing second display signal in a first sub-method) [0060]
(c)
and in response the unit image not satisfying the third condition, processing the second display signal in a method different from the first sub-method to obtain the second image set, the first sub-method being one of second methods.

When it is selectively chosen to not animate the host content to the display screen of the host device (said in response the unit image not satisfying the third condition) [Fig. 2, S226], the display device (110) displays the host content on the display [Fig. 2 S236] as described in the rationale of claim 1 (said processing the second display signal in a method different from the first sub-methods to obtain the second image set, the first sub-method being one of second methods) [0061].


RE claim 8, Ignaszewski teaches wherein processing the second display signal in the method different from the first sub-method to obtain the second image set includes:
(a)
in response to the unit image satisfying a fourth condition, 

Fig. 2, microcontroller (112) may determine whether or not the orientation state of display device (110) has changed compared to a previous orientation value [0053]. Framebuffer (166) stores the image data rendered based received on orientation data [0052]. Ignaszewski further teaches determining if the host content displayed on external display device (110) is to be mirrored on an internal (e.g., built-in) display of host device (150) (said satisfying a fourth condition) [0062, Fig. 2 S242].
(b)
processing the second display signal in a second sub-method to obtain the second image set; and

If host device (150) is a portable electronic device that includes a display screen, host device (150) may be configured so that content displayed on external display device (110) is mirrored onto the display screen of host device (150). In this case, a display buffer corresponding to the internal (built-in) display screen of host device (150) may be updated based on the current orientation of (external) display device (110) [0062]. With reference to Fig. 3, when a rotation occurs and the internal display screen of host device (150) has not been rotated and may have a different aspect ratio (e.g., landscape), the display buffer may include vertical black bars to mirror the orientation and aspect ratio of display device (110) (said processing the second display signal in a second sub-method to obtain the second image set) [0066].
(c)
in response to the unit image not satisfying the fourth condition, processing the second display signal in a third method to obtain the second image set, the second sub-method or the third sub-method being one of the second methods.

When it is selectively chosen to not mirror the host content to the display screen of the host device (said in response the unit image not satisfying the fourth condition) [Fig. 2, S242], the display device (110) displays the host content on the display [Fig. 2 S232] as described in the rationale of claim 1 (said processing the second display signal in a third method to obtain the second image set, the second sub-method or the third sub-method being one of the second methods).


RE claim 10, claim 10 recites similar limitations as claim 1 but in system form. Therefore, the same rationale used for claim 1 is applied. Furthermore, as shown in Fig. 1, the architecture (100) includes display device (110) (said a display device) [0027], microcontroller (112) (said processor) [0028], and sensors (116 (said detector) [0029].

RE claim 11, claim 11 recites similar limitations as claim 1 but in manufacture form. Therefore, the same rationale used for claim 1 is applied. Ignaszewski teaches memory (122) may be implemented using any suitable memory technology to store program instructions and data associated with display device (110) [0032].

RE claim 12, claim 12 recites similar limitations as claim 2 but in manufacture form. Therefore, the same rationale used for claim 2 is applied.

RE claim 13, please see the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection in regards to uncertainty of claim language. Reference to claim 13 is provided here for continuity of claims. Prior art is not able to be applied at this time and is not being rejected under 35 U.S.C. 102(a)(2).

RE claim 14, please see the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection in regards to uncertainty of claim language. Reference to claim 14 is provided here for continuity of claims. Prior art is not able to be applied at this time and is not being rejected under 35 U.S.C. 102(a)(2).

RE claim 15, claim 15 recites similar limitations as claim 5 but in manufacture form. Therefore, the same rationale used for claim 5 is applied.

RE claim 16, claim 16 recites similar limitations as claim 6 but in manufacture form. Therefore, the same rationale used for claim 6 is applied.
RE claim 18, claim 18 recites similar limitations as claim 8 but in manufacture form. Therefore, the same rationale used for claim 8 is applied.

Allowable Subject Matter
Claims 7, 9, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending resolution to the 35 USC 112(b) rejection of claims 7, 9, 14 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
13 June 2022